Citation Nr: 0624297	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective October 25, 2000.  In August 
2003, the RO assigned a 50 percent disability rating, 
effective April 23, 2003.  

A June 2004 Board decision determined that an initial 
increased evaluation of 50 percent disabling was warranted 
for the veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 50 percent disabling was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Order, the Court vacated that part of the 
Board decision that denied an increased evaluation in excess 
of 50 percent for PTSD from October 25, 2000, and remanded 
the matter for readjudication consistent with the Joint 
Motion for Partial Remand.  In a July 2004 decision, the RO 
assigned a 50 percent disability rating, effective October 
25, 2000.  

An April 2005 Board decision determined that an initial 
increased evaluation of 70 percent disabling was warranted 
for the veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 70 percent disabling was not 
warranted.  The veteran again appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2005 Order, the Court vacated the 
Board decision that denied an increased evaluation in excess 
of 70 percent for PTSD for the period from October 25, 2000, 
to April 22, 2003, and remanded the matter for readjudication 
consistent with the Joint Motion for Partial Remand.  In May 
2005, the RO assigned a 70 percent rating, effective October 
25, 2000.  

Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned and the veteran has not limited his 
appeal to the current 70 percent scheduler rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).




REMAND

After preliminary review of the claims file the Board 
believes additional development is necessary to allow for an 
informed decision which will comply with the directions set 
forth in the Joint Motions upon which the Court based its 
vacates of the prior Board decisions.  

Specifically, there appears to be a difference in reported 
Global Assessment of Functioning (GAF) scores which the Board 
has been directed to address.  In this regard, certain GAF 
scores reported by private medical care providers are 
significantly lower than those reported on VA examinations.  

Moreover, the Joint Motions direct consideration of the 
veteran's employment in view of the provisions of 38 C.F.R. 
§ 4.16(a) (2005).  Although not entirely clear, such language 
would seem to raise a claim of entitlement to a total rating 
based on individual unemployability, and the Board notes that 
the RO has apparently sent the veteran the appropriate form 
to pursue this claim.  The claims file does not show any 
subsequent action with regard to such claim.  Although a 
claim for a total rating based on individual unemployability 
is not necessarily inextricably intertwined with a claim for 
an increased scheduler rating, it is clear that evidence 
developed in connection with the individual unemployability 
claim would certainly be relevant to the increased rating 
issue, especially in light of the directive in the Joint 
Motions to consider the language of 38 C.F.R. § 4.16(a).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
comprehensive VA PTSD examination for 
rating purposes.  It is imperative that 
the claims file be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA's rating 
criteria for PTSD.  The examiner should 
also report a GAF score and offer a 
supporting rationale for assignment of 
such score.  Additionally, the examiner 
should offer an opinion on the effect of 
the veteran's PTSD disability on his 
ability to secure and follow a 
substantially gainful occupation.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if 
entitlement to a total rating based on 
individual unemployability is warranted.  
The RO should also determine if 
entitlement to a 100 percent scheduler 
rating is warranted.  In considering 
these two issues, the RO should consider 
whether the veteran's employment is 
marginal as defined in 38 C.F.R. 
§ 4.16(a).  

3.  If the RO denies entitlement to a 
total rating based on individual 
unemployability, the veteran should be 
advised of the denial and furnished 
notice of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
he wishes to initiate an appeal from that 
determination.  

4.  If the RO denies entitlement to a 
scheduler rating in excess of the current 
70 percent for PTSD, then the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

After completion of the above, the case should be returned to 
the Board for appellate review of all issues which may be 
properly in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


